Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. Regarding claims 1, 5, and 6, Applicant argues (pg. 10 of the Remarks) that Miyata fails to teach “detecting a region in which inter-reflection occurs” and that “occurrence of inter-reflection when a phase difference for any one of the plurality of combinations is equal to or more than a threshold.” Examiner respectfully disagrees. Under the broadest reasonable interpretation Miyata’s teaching (¶0074) for a pixel (i.e., region) that when the luminance value exceeds the reference value (this is considered larger than a threshold) it is due to the influence of the multiple reflection light (i.e., inter-reflection). Therefore, Miyata teaches “detecting a region in which inter-reflection occurs” and that “occurrence of inter-reflection when a phase difference for any one of the plurality of combinations is equal to or more than a threshold.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stigwall et al. (US 20170365065, hereinafter Stigwall) in view of Miyata (US 20170241767.)
Regarding claim 1, “An inter-reflection detection apparatus, comprising: a light source configured to emit light having variable-frequency sinusoidal patterns” Stigwall teaches (¶0018) projecting (with a projector) a sequence of area-covering patterns; (¶0019) two high-frequency sinusoidal patterns are projected with a small difference in spatial frequency which both are phase shifted.
As to “a camera configured to acquire an image of an object irradiated with the light from the irradiation unit” Stigwall teaches (¶0030, ¶0054, ¶0059) camera/s for photogrammetry, they see the overlaid patterns, e.g., a texture on the surface of an object.
As to “a processor configured to determine a phase at each position in the image” Stigwall teaches (¶117) images are analyzed using algorithm for 2D motion estimation, e.g., phase-based motion estimation; (¶0077) computer implementation (processor inherent.)

Stigwall alone does not teach “wherein the detection unit is configured to determine a phase difference between a phase acquired from an image generated by irradiation of a low-frequency sinusoidal pattern and a phase acquired from an image generated by irradiation of a high- frequency sinusoidal pattern for a plurality of combinations of low-frequency waves and high-frequency waves, and determine that inter-reflection occurs in a region in which the phase difference for any one of the plurality of combinations is equal to or more than a threshold.” However, Miyata teaches (¶0072) determination accuracy of the pixel reliability by making the weight coefficient for the difference value of the captured image corresponding to a low-frequency pattern of the projection pattern be larger than the weight coefficient for the difference value of the captured image corresponding to a high-frequency pattern of the projection pattern; (¶0070, ¶0074-¶0075, see claims 5, 9, and 10) for a pixel (i.e., region) that when the luminance value exceeds the reference value (this is considered larger than a threshold) it is due to the influence of the multiple reflection light (i.e., inter-reflection), when the average value of the evaluation values of all the projection patterns is smaller than the threshold, the geometry identification part is prevented from using the pixel that has been affected by the multiple reflection light (i.e., inter-reflection.) Therefore, it would have been obvious to a person 

Regarding claim 5, “An inter-reflection detection method, comprising: acquiring an image of an object irradiated with light of sinusoidal patterns each having a frequency” Stigwall teaches (¶0018) projecting a sequence of area-covering patterns; (¶0019) two high-frequency sinusoidal patterns are projected with a small difference in spatial frequency which both are phase shifted; (¶0030, ¶0054, ¶0059) camera/s for photogrammetry, they see the overlaid patterns, e.g., a texture on the surface of an object.
As to “determining a phase at each position in each acquired image” Stigwall teaches (¶117) images are analyzed using algorithm for 2D motion estimation, e.g., phase-based motion estimation
As to “and determining a difference of the phases for each of the plurality of combinations” Stigwall teaches (¶0034, ¶0137, and ¶0167) a processing algorithm for detecting inter-reflections, whereby a number of patterns are projected onto a scene to characterize the reflections within the object
Stigwall alone does not teach “included in a plurality of combinations of low-frequency waves and high-frequency waves” and “and determining that inter-reflection occurs in a region in which the phase difference for any one of the 

Regarding claim 6, “A non-transitory computer-readable medium storing a program that causes a computer to execute each step of the method according to Claim 5.” Stigwall teaches (¶0077) computer implementation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stigwall and Miyata in view of Kimura (US 20110222755.)
Regarding claim 2, Stigwall and Miyata do not teach “The inter-reflection detection apparatus according to Claim 1, wherein all cycles of the high-frequency sinusoidal patterns in the plurality of combinations are the same, wherein each of the cycles of the low-frequency sinusoidal patterns in the plurality of combinations is an integral multiple of the cycle of the high-frequency sinusoidal pattern.” However, Kimura teaches (¶0041) interference fringe is formed by interference between reference wavefront light and subject wavefront light, that interference light becomes bright when an optical path difference between the reference wavefront light and the subject wavefront light is equal to an integral multiple of the wavelength of the laser beam being used, and becomes dark when the optical path difference shifts by a half of the wavelength from an integral multiple of the wavelength; (¶0043) moving the reference lens so that interference fringe changes by one cycle. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the phase-based motion estimation system that detects inter-reflections from low frequency and high frequency patterns as taught by Stigwall and Miyata with the shifting of the wavefront light to be an integral multiple of the wavelength as taught by Kimura for the benefit of evaluating the shape to determine if there is a processing error.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stigwall and Miyata in view of Kuchel et al. (US 5343294, hereinafter Kuchel.)
Regarding claim 3, Stigwall and Miyata do not teach “The inter-reflection detection apparatus according to Claim 1, wherein the cycles of the low-frequency sinusoidal patterns in the plurality of combinations are mutually different, and are an integral multiple of a shortest cycle.” However, Kuchel teaches (5:50-69 and 7:30-42) short and long wavelengths that are controlled by the projectors; (1:32-47 and 3:49-61) known method for separate evaluation of individual patterns, require the computation of the integral multiple of 2 pi each object point. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the phase-based motion estimation system that detects inter-reflections from low frequency and high frequency patterns as taught by Stigwall and Miyata with the separate evaluation of individual patterns having a integral multiple of each other as taught by Kuchel as it would yield the predictable result of attaining measurements for reconstructing the surface topography.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stigwall and Miyata in view of Takeda et al. (US 20030016366, hereinafter Takeda.)
Regarding claim 4, Stigwall and Miyata do not teach “The inter-reflection detection apparatus according to Claim 3, wherein the cycles of the low-frequency sinusoidal patterns in the plurality of combinations are a prime-number multiple of a shortest cycle.” However, Takeda teaches (¶0020) sinusoidal grids .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohsawa (US 20140307085) – (¶0005) multiple reflections can also be referred to as inter-reflection 
Higo et al. (US 20150362312) – (¶0009) Japanese patent discloses a method of preventing the effect of inter-reflection caused by secondary reflection between objects when projecting a phase shift pattern to three-dimensionally measure a plurality of target objects

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Frank Johnson/Examiner, Art Unit 2425       

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425